Citation Nr: 1043322	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  97-23 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include posttraumatic stress disorder 
(PTSD), depression, and a bipolar disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Schechter






INTRODUCTION


The Veteran had active service from September 1954 to July 1956.

A review of the evidence of record reveals that in a June 2007 
decision, the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a chronic acquired 
psychiatric disability, to include PTSD, depression, and a 
bipolar disorder. Also denied was the claim for a total rating 
based on unemployability due to the severity of service-connected 
disability. The Veteran appealed the denial of the claim for 
service connection for a chronic acquired psychiatric disability 
to the United States Court of Appeals for Veterans Claims 
(Court).  In December 2007, the Court granted a Joint Motion to 
Vacate and Remand the Board's June 2007 decision and the case was 
remanded to the Board for further action by Order dated in 
January 2008. The case was then remanded by the Board in May 2008 
for further development. The Veteran was accorded a comprehensive 
authorized psychiatric examination in December 2008.

The Board in July 2009 remanded the case for additional 
development, and it now returns to the Board for further review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board observes that following its July 2009 remand, the AMC 
appropriately issued the Veteran a development letter addressed 
to his last known address of record.  No response to this 
development letter was received from the Veteran.  Additional VA 
treatment records were then obtained and associated with the 
claims file, and the appealed claim was readjudicated by an 
August 2010 supplemental statement of the case (SSOC).  However, 
the transmittal letter for that SSOC was not addressed to the 
Veteran's last known address of record, but rather to a prior 
address, and, unlike the development letter, that SSOC and 
transmittal letter sent to that non-current address were returned 
by the Post Office as undeliverable.  The Board has not received 
any subsequent correspondence either from the Veteran or from his 
authorized representative indicating that he received a copy of 
that August 2010 SSOC.  

Because the RO or Appeals Management Center (AMC) was 
specifically instructed in the Board's Remand to readjudicate the 
claim and issue a SSOC to the Veteran following completion of 
other remand development, the failure to issue that SSOC to the 
Veteran was a failure to comply with the remand instructions.  
This was substantial non-compliance because it deprived the 
Veteran of a SSOC to which he is entitled by regulation as a due 
process right where, as here, the benefit sought was not granted 
by the RO or AMC upon remand.  38 C.F.R. §§ 19.31, 19.38 (2010).   
Substantial, though not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  
Accordingly, remand is required for issuance of that August 2010 
SSOC to the Veteran at his most recent address of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Provide the Veteran with a copy of the 
August 2010 SSOC, with appropriate 
transmittal letter and attachments, at his 
most recent address of record, and afford 
the Veteran and his authorized 
representative the appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

